UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 04-1203



CHOICE HOTELS INTERNATIONAL, INCORPORATED,

                                              Plaintiff - Appellee,


           versus

GHANSHYAM K. PATEL, a/k/a George Patel; ARVIND
S. PATEL; KULDEEP SINGH,

                                           Defendants - Appellants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
03-2318-DKC-8)


Argued:   October 28, 2004              Decided:     November 19, 2004


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Onkar Nath Sharma, SHARMA & BHANDARI, Silver Spring,
Maryland, for Appellants.     Leah Darring Turner, CHOICE HOTELS
INTERNATIONAL, INCORPORATED, Silver Spring, Maryland, for Appellee.
ON BRIEF: Kerry S. McGeever, CHOICE HOTELS INTERNATIONAL,
INCORPORATED, Silver Spring, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        The underlying dispute in this case, arising from a franchise

agreement between Choice Hotels International, Inc. and Ghanshyam

K. Patel, Arvind S. Patel, and Kuldeep Singh (collectively, the

“Franchisees”), was submitted to arbitration, resulting in an award

of $83,256.91 plus interest to Choice.            The district court granted

Choice’s application to confirm the award. The Franchisees appeal,

asserting      various     jurisdictional,      procedural,   and   substantive

errors.       We affirm.



                                         I.

     The Franchisees signed a franchise agreement with Choice,

effective May 29, 1992, pursuant to which the Franchisees operated

a Branson, Missouri hotel branded under one of Choice’s marks. The

agreement included an arbitration clause, a choice of law clause

mandating that the law of Maryland would govern disputes, and a

liquidated damages provision.            The Agreement named Ghanshyam K.

Patel     (“Patel”)      as   the   designated      representative     of   the

Franchisees, and provided an address at which he could be reached.

Patel later changed the address to which he wanted correspondence

sent.

     Choice terminated the franchise agreement by a letter sent to

Patel at the corrected address.               In December, 2000, Choice also

filed     a   claim   against    Patel    with    the   American    Arbitration


                                         2
Association, and sent notice to the corrected address.                          Later, in

May,    the    parties    negotiated       a       Reinstatement   Agreement.          The

arrangement did not succeed, however, and Choice sent a second

Notice of Termination to the corrected address on Sept. 5, 2003.

Choice denied the Franchisees’ subsequent request to reinstate the

agreement.      Choice then filed an amended demand for arbitration,

which it sent to the corrected address.

       The arbitrator held a preliminary hearing by conference call

on April 15, 2003, with the Franchisees not in attendance.                             The

operator had called Patel’s phone number and was put on hold, but

no one joined the call.           The operator called back and left a number

for Patel to call to join the conference, but neither he nor any

other representative of the Franchisees did so.

       A notice of hearing was sent to the corrected address on April

16,    2003.     The     hearing    was    held      on   June   13,    2003,    but   the

Franchisees were again not in attendance.                   The Franchisees sought

to file various post-hearing motions and requests, all of which

were denied by the arbitrator.             On August 6, 2003, the arbitrator

issued an award to Choice of $83,256.91 plus interest.



                                           II.

       Thereafter,       Choice    filed       an    application       to   confirm    the

arbitration award in the district court.                   The Franchisees opposed

it, asserting that the district court did not have diversity


                                               3
jurisdiction over the action, because the amount in controversy

requirement had not been met; that the Franchisees had not received

proper notice of the arbitration demand and hearing; that the

arbitration clause in the franchise agreement was unenforceable;

that the arbitrator had exceeded his powers or so imperfectly

executed them that a mutual, final, and definite award was not

made;   that    the   arbitrator    showed   bias   and   acted   in   manifest

disregard of the law; that the award was unclear and without

reasonable basis; that the award was against the public policy of

Missouri;      and    that   the   liquidated   damages     provision    award

constituted unjust enrichment and an unenforceable penalty.                The

Franchisees requested that the award be vacated.                  The district

court rejected the Franchisees’ claims, and confirmed the award.



                                     III.

     We review the district court’s legal conclusions de novo, and

its factual findings for clear error, keeping in mind the deference

due to arbitration awards.          Apex Plumbing Supply, Inc. v. U.S.

Supply Co., 142 F.3d 188, 193 (4th Cir. 1998).              We have reviewed

the record, briefs, and applicable case law, and we have heard oral

argument.      We are convinced that the district court properly

resolved this case.          Therefore, for the reasons given by the

district court, see Choice Hotels Int’l, Inc. v. Patel, Civil




                                       4
Action No. DKC-03-2318 (D. Md. Jan. 13, 2004), the judgment of the

district court is

                                                         AFFIRMED.




                                5